DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rayner [US 2014/0002239] in view of Vladimir [US 2020/0126488]
Claim 1.  A bag (the bag/luggage 100, 200, 300, see Figs. 1-3), comprising: a power source integrated into the bag for providing power to an electronic device (the rechargeable battery provide electric power to the external device such as cellular phone, laptop computer, tablet or monitoring device via USB, see para [0033, 0109, 0110)); a device monitor module to monitor a state of the electronic device inside the bag (the location and status monitoring devices includes sensors for monitoring location and status of at least one personal effect and tag inside the bag or luggage, see Figs. 1-3, para [0033, 0034, 0038, 0040- 0043]; and a haptic feedback generator to provide a haptic signal to a holder of the bag in response to a signal from the device monitor module regarding the state of the electronic device (the haptic/tactile signals are another type of signal output that can be created by the luggage and/or controlling devices of the instant technology in response to a predetermined movement or change in the environment from the monitoring device or cellular phone. The amplitude, timing, and duration of the haptic signal can be varied to indicate to a user the nature of the changed input. For example, a controlling device can vibrate in response to a data signal from a monitoring device when luggage or personal items associated with the monitoring device is within a certain range of the controlling device. Similarly, the luggage can be configured to send vibrations to the handle or other specific portion of the luggage to alert a person carrying the luggage that the controlling device is inside or outside a predetermined area. The haptic signals can include vibrations as well as direct electric discharge. Direct electric discharge can be a low current discharge that is detected on the skin, or a higher discharge that causes physical discomfort (see Figs. 1-3, para [0086]).
But Rayner fails to disclose wherein the state of the electronic device relates to one of a battery charge level of the electronic device, an incoming message received by the electronic device, and an incoming call being received from the electronic device.  However, Rayner discloses the remote monitoring device to monitor status including rechargeable battery level, (see para [0060, 0109]), and the incoming/receiving electronic notification messages or SMS text message, see abstract (para [0006, 0120]), and the cellular or smart phone receive the incoming voice call (see para [0120]).
Vladimir suggests that the person case/bag 23 including a central control unit 9 for detecting and monitoring of person physiological status, alarms, emergency incoming call or SMS and message receiving by the mobile phone 18 located inside the case/bag 23, see Figs. 3, 4, para [0068, 0140, 0142, 0147, 0184]).  Therefore, it would have been obvious to one skill in the art to substitute the case/bag central control unit of Vladimir for the remote monitoring device of Rayner for eliminating of remoting monitoring and tracking wirelessly, while it provides quickly alerting a person or user carrying the case/bag in real-time and to prevent of error or losing monitoring and alerts due to RF interference and/or wireless communication signal being unavailable.

Claim 2. The bag of claim 1, where the bag is one of, a backpack, a purse, a messenger bag, and a briefcase (the bags, backpacks, luggage, messenger bags, purses, see Figs. 1-3, para [0005]).

Claim 3.   The bag of claim 1, where the haptic feedback generator resides in one of a strap and a handle of the bag (the handle/strap 110 or 310, see Figs. 1-3).

Claim 4.   The bag of claim 1, where the haptic feedback generator is one of multiple haptic feedback generators (the haptic/tactile signals include vibrations and direct
electric discharge, motors, piezoelectric actuators to indicate to a user the nature of the changed input, see para [0086)]).

Claim 7.  The bag of claim 1, comprising a control module to communicate with a device module on the electronic device that allows a user of the electronic device to designate a state of the electronic device for which haptic signals are provided to the holder of the bag, and to configure a nature of the haptic signal provided to the holder of the bag (the user may additionally wish to link or associate multiple location and status monitoring devices to each other. In such scenarios, the user may designate one location and status monitoring device to be a dominant device that communicates to the controlling
device, while the other location and status monitoring devices communicate to the dominant device. An example of this would be the use of a location and status monitoring piece of luggage designated by a user to be the dominant device, see para [0070, 0086]). The user interface that can display information from or about location, control, and/or status monitoring device(s). The interface may further provide input portions that permit the user to enter information and/or commands including sound/visual/haptic/tactile notification (see para [0050, 0056)).

Claim 8.   The bag of claim 1, where the electronic device and the device monitor module communicate via one of Bluetooth, Wi-Fi, Wi-Fi Direct, near field communication, radio frequency identification, ZigBee, Z-wave, and a wired connection between the electronic device and the power source (the cellular, Bluetooth, IEEE 802.11 Wi-Fi, wireless USB, ZigBee, Z-wave, see para [0045, 0065)).

Claim 9.   The bag of claim 1, where the electronic device is one of a mobile telephone, a smartwatch, a tablet computer, and a laptop computer (the cellular or smartphone, laptop computer and tablet, see para [0033, 0037)).

Claim 10.   A backpack, comprising: a power source integrated into the backpack; a cable to couple an electronic device to the power source; a shoulder strap containing a haptic feedback generator; and a device monitor module to receive information from the electronic device, and to convey that information to a wearer of the backpack via the
haptic feedback generator (as the combination of the case/bag control center device between Rayner and Vladimir in respect to claim 1 above, and including the backpacks, see para [0005, 0041)).

Claim 11.   The backpack of claim 10, where the information relates to one of a state of the electronic device and a message incoming to the mobile device (as cited in respect to claim 7 above)

Claim 13.   A bag, comprising: a cable for providing power to an electronic device stored within a subsection of the bag; a chamber for a power source, the chamber comprising an electric coupling for providing power from the power source to the electronic device via the cable; a device monitor module to monitor a state of the electronic device; and
a haptic feedback generator to provide a haptic signal to a holder of the bag in response to a signal received from the device monitor module regarding the state of the electronic device (as the combination of the case/bag control center device between Rayner and Vladimir in respect to claim 1 above, and including chamber and subsection of the bag for storing cellular, smartphone, items, objects and/or things, see Fig. 1-3). 

Claim 14.   The bag of claim 13, comprising a power cord for providing power from an external power source to the electronic device via the cable (the cellular or smartphone, laptop computer and tablet inside back/luggage is electronically connected to another power source such as the household receptacle or vehicle cigarette lighter via USB power interface, cable or wire, see para [0109)).

Claim 15.   The bag of claim 13, comprising a battery to provide power to the device monitor module and the haptic feedback generator (bag/luggage include a rechargeable battery to create or generate haptic/tactile signals as to power the charge creator, piezoelectric actuators and/or electro-vibration actuators, see para [0086, 0109, 0110]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rayner [US 2014/0002239] in view of Vladimir [US 2020/0126488] and further in view of Gronewoller et al [US 2016/01 73160]
Claim 12.   Rayner fails to disclose a pair of retractable headphones to convey audio from the electronic device to a user of the backpack. However, Rayner discloses the bag/package for storing the cellular or smartphone, laptop computer and tablet, see para [0033, 0037]).  The strap /cord/belt/chain implementation may include a winch handle for attachment to the spindle or drum to permit manual retraction by turning the spindle/drum via the winch handle. In another implementation a strap /cord/belt/chain may include a manual winch (see para [0108)}).
Gronewoller et al suggests that the electronic protective device case for cellular or smartphone, mobile communication devices, portable computer, tablet comprising a tractable headphone case in a backpack, see Figs. 1-5, para [0051). Therefore, it would have been obvious to one skill in the art before the effect filed date of the invention to implement the retractable headphone case in a backpack of Gronewoller et al for the retracting cord of Rayner and Vladimir in order to provide easily and convenience to a user accessing to the headphone and to prevent of loose or lost the headphone, since all the cellular or smartphone, laptop computer and tablet are built with an outlet connector for connecting to a headphone.

Response to Arguments
Applicant’s arguments, see the amended claims, filed 04/20/2022, with respect to the rejection(s) of claims 1-15 under Rayner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vladimir [US 2020/0126388] as above.
Applicant arguments:
(A)	Rayner does not disclose a “bag comprising ... a device monitor module to monitor a state of the electronic device inside the bag,” and “wherein the state of the electronic device relates to one of a battery charge level of the electronic device.
(B)	Rayner does not disclose a “bag comprising ... a device monitor module to monitor a state of the electronic device inside the bag,” and “wherein the state of the electronic device relates to an incoming message received by the electronic device, and an incoming call being received from the electronic device,”.

Response to the arguments:
(A)	It is obvious to combine or substitute the remote wirelessly monitoring device to monitor charging battery level of Rayner with the central control device inside the case/bag of Vladimir for eliminating of using and depending on remote monitoring device as to prevent of error or loss signals due to RF interference and/or unavailable communication signals.

(B)	It is obvious to combine or substitute the remote wirelessly monitoring device to monitor coming call and message of Rayner with the central control device inside the case/bag of Vladimir for eliminating of using and depending on remote monitoring device as to prevent of error or loss signals due to RF interference and/or unavailable communication signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.




/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/07/2022